                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF


v.                                    Case No. 6:13-cr-60059-001
                                      Case No. 6:14-cr-60021-001

STEVEN ALAN STANDRIDGE                                                              DEFENDANT


JACKSON, FENDLEY CONSULTING                                                         GARNISHEE

                                  ORDER OF GARNISHMENT

       A Writ of Garnishment, directed to garnishee, has been duly issued and served upon the

garnishee. Pursuant to the Writ of Garnishment, the garnishee has filed an Answer of the

Garnishee (Doc. 47) stating that at the time of the service of the writ, the garnishee had in the

garnishee’s possession, custody or under the garnishee’s control, personal property belonging to

and due defendant and that garnishee was indebted to defendant. On July 29, 2019, the defendant

was notified of his right to a hearing and has not requested a hearing to determine exempt property.

       IT IS THEREFORE ORDERED that garnishee pay to the plaintiff the sum of twenty-

five percent (25%) of the funds currently in its possession belonging to the defendant, pursuant to

the Consumer Credit Protection Act, 15 U.S.C. § 1673. Payments should be made payable to the

United States District Court Clerk and mailed to the Judge Isaac C. Parker Federal Building, 30

South 6th Street, Room 1038, Fort Smith, AR 72901, and should include the defendant’s name

and court numbers as reference.

       IT IS FURTHER ORDERED that the garnishment of earnings due from garnishee to

defendant shall be continuing in nature, and garnishee is directed to continue paying to plaintiff

twenty-five percent (25%) of the earnings of defendant, as such earnings become due, until
garnishee has paid over to the plaintiff the sum of $7,088,584.71 to plaintiff and continue said

payments until the debt to the plaintiff is paid in full or until the garnishee no longer has custody,

possession or control of any property belonging to the debtor or until further Order of this Court.

       IT IS SO ORDERED, this 6th day of November, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                  2
